Order filed January 6, 2022




                                                  In The

          Eleventh Court of Appeals
                                             __________
                                      No. 11-21-00194-CV
                                          __________

            IN THE MATTER OF THE ESTATE OF ESTHER
                    ABELL DENTON, DECEASED

                     On Appeal from the County Court at Law No. 2
                                Midland County, Texas
                            Trial Court Cause No. P14779

                                               ORDER
      We have reviewed the “Motion to Recuse or Disqualify Justice W. Stacy Trotter
From This Case” filed in this cause on December 29, 2021, as it pertains to seeking the
recusal or disqualification of Justice W. Stacy Trotter. Pursuant to Rule 16.3(b) of the
Texas Rules of Appellate Procedure, Justice Trotter has considered the motion in
chambers. Justice Trotter has found no reason to recuse or disqualify himself and,
pursuant to Rule 16.3(b), has certified the issue to the entire court for a determination
by the other justices of this court.1 See TEX. R. APP. P. 16.3(b). Chief Justice John


      1
       A copy of Justice Trotter’s written certification is attached to this order.
M. Bailey and Justice W. Bruce Williams have decided the matter without Justice
Trotter’s participation.
       The recusal or disqualification of appellate judges is controlled by Rule 16 of
the Texas Rules of Appellate Procedure.         The grounds for disqualification are
provided by the Texas Constitution and the laws of Texas. TEX. R. APP. P. 16.1; see
TEX. CONST. art. V, § 11. The grounds for recusal of an appellate court justice are
provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see TEX. R.
CIV. P. 18b. We find no reason for Justice Trotter to disqualify or recuse himself and
hold that none of the grounds set out in Article V, § 11 or Rule 18b are applicable to
Justice Trotter in this case. See TEX. CONST. art. V, § 11; TEX. R. CIV. P. 18b; see also
Manges v. Guerra, 673 S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50
S.W.3d 87, 88 (Tex. App.—Waco 2001, pet. denied).
       The request for the recusal or disqualification of Justice W. Stacy Trotter is
denied.


                                                     PER CURIAM


January 6, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.
and Williams, J.

Trotter, J., not participating.




                                           2